 



Exhibit 10.42
FISCAL YEAR 2008
SUPPLEMENTAL BONUS AGREEMENT
     This FISCAL YEAR 2008 SUPPLEMENTAL BONUS AGREEMENT (this “Agreement”) was
adopted by the Committee pursuant to the Sysco Corporation 2006 Supplemental
Performance Based Bonus Plan (the “Plan”), and agreed to by the Company and
Executive effective June 29, 2007. This Agreement is for the Fiscal Year ending
June 28, 2008 (the “Fiscal Year”). Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Plan.
     1. Establishment of Performance Goals. Executive and the Company hereby
agree to the goals and objectives set forth on Exhibit “A” attached hereto for
the Fiscal Year (the “Performance Goals”). Executive acknowledges and agrees
that for purposes of this Agreement Executive’s performance will be measured
using the Performance Goals.
     2. Evaluation of Performance. (a) Within 90 days after the end of the
Fiscal Year, the Committee shall complete an evaluation of Executive’s
performance for such Fiscal Year against the Performance Goals for the Fiscal
Year. Executive will be evaluated, together with certain other designated
Participants under the Plan, as a group (the “Management Team”), based on the
Committee’s judgment of the Management Team’s alignment with (i) the Company’s
Fiscal Year goals; and (ii) the strategy initiatives of the Company.
     3. Calculation of Bonus. Based upon the evaluation of the Management Team
and Executive with respect to achievement of the Performance Goals, Executive’s
compensation for the Fiscal Year will be adjusted, in the Committee’s sole
discretion, as follows:
               (i) Performance Exceeds Expectations. If Executive’s performance
for the Fiscal Year “exceeds expectations,” Executive will be entitled to
receive a cash bonus under the Plan of up to 25% (as determined by the Plan
Committee in its sole and absolute discretion) of Executive’s MIP Bonus with
respect to that Fiscal Year (a “Performance Bonus”).
               (ii) Performance Meets Expectations. If Executive’s performance
for the Fiscal Year “meets expectations,” Executive shall not be entitled to
receive a cash bonus under the Plan as set forth in Section 3(a)(i) above, nor
shall Executive’s MIP Bonus be subject to reduction as set forth in
Section 3(a)(iii) below.
               (iii) Performance Below Expectations. If Executive’s performance
for the Fiscal Year is “below expectations,” Executive’s MIP Bonus for such
Fiscal Year will be reduced by up to 25% of such MIP Bonus (as determined by the
Committee in its sole discretion) (the “Forfeited Amount”). The amount of
Additional Shares and Additional Cash Bonus awarded to the Executive under the
MIP shall be determined after reducing the MIP Bonus by the Forfeited Amount.
Notwithstanding anything to the contrary contained herein, Executive shall not
be entitled to a Performance Bonus under this Agreement unless the Company
attains at lest the minimum Increase in Earnings Per Share and at least the
minimum Return on Stockholder’s Equity for payment of a Company Performance
Bonus (as defined in the Fiscal Year 2008 Management Incentive Plan Bonus
Agreement dated effective June 29, 2007 between the Company and Executive.
          (b) MIP Bonus. The term “MIP Bonus” means the bonus earned by
Executive under the MIP for the Fiscal Year, without regard to any additional
Company matching contributions.

 



--------------------------------------------------------------------------------



 



          (c) Committee Discretion. All determinations required pursuant to this
Section 3 shall be made by the Committee in its sole and absolute discretion.
     4. Performance Bonus. If earned in accordance with Section 3(a)(i) above,
the Performance Bonus will be paid in cash as soon administratively feasible
following the Company’s determination of Executive’s MIP Bonus amount; provided
however, that the Performance Bonus must be paid before the later of (i) the
date that is 2 1/2 months from the end of Executive’s first taxable year in
which the Performance Bonus is no longer subject to a substantial risk of
forfeiture or (ii) the date that is 2 1/2 months from the end of Company’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, it being the intent of the parties that the compensation paid
pursuant to this Agreement not in any way be subject to Section 409A of the Code
(and this clause shall be interpreted in a manner that is consistent therewith).
In addition, in no event will the Performance Bonus increase the amount of
compensation earned by Executive under the MIP (by way of example, the
Performance Bonus will not increase either the “Additional Shares” or the
“Additional Cash Bonus” (as such terms are defined in the MIP) pursuant to
Sections 6(A) and 6(B) of the MIP).
     5. Termination of Employment. If Executive’s employment with the Company
terminates for any reason prior to the end of the Fiscal Year, including,
without limitation, as a result of death, disability or following a change of
control of the Company: (a) Section 3(a)(i) will be applied by treating the date
Executive’s employment terminates as the end of the Fiscal Year for purposes of
such Section if, under the terms of any Executive Severance Agreement by and
between Executive and Company (the “Severance Agreement”), Executive is entitled
to receive a MIP Bonus for the Fiscal Year, (b) Section 3(a)(i) will not apply
for the Fiscal Year (i.e., Executive will not be eligible to receive a
Performance Bonus under this Agreement) if, under the terms of any Severance
Agreement, Executive is not entitled to receive a MIP Bonus for the Fiscal Year,
(c) in no event will Section 3(a)(iii) apply to Executive (i.e., Executive’s MIP
Bonus will not be subject to reduction regardless of whether his performance
immediately prior to the date of his termination was “below expectations”). If
there is no Executive Severance Agreement by and between Executive and Company
and Executive’s employment with the Company terminates for any reason prior to
the end of the Fiscal Year, including, without limitation, as a result of death,
disability or following a change of control of the Company, Executive shall not
be entitled to any Performance Bonus for such Fiscal Year.
     6. Waiver of Forfeited Amount. In consideration for the opportunity to earn
the Performance Bonus, Executive hereby unconditionally waives his right to
receive the Forfeited Amount.
     7. Withholding Taxes. The Company may withhold from all payments due to
Executive hereunder all taxes that, by applicable federal, state, local or other
law, the Company is required to withhold therefrom.
     8. Term of Agreement. This Agreement shall be effective only for this
Fiscal Year (i.e., the fiscal year ending June 28, 2008).
     9. Successors; Binding Agreement.
          (a) This Agreement shall be binding on the Company, its successors and
assigns.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts remain to be payable to Executive hereunder had Executive
continued to live, all such amounts shall be paid in accordance with the terms
of this

2



--------------------------------------------------------------------------------



 




Agreement to such person or persons appointed in writing by Executive to receive
such amounts or, if no person is so appointed, to Executive’s estate.
     10. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the state of Delaware without regard to the principle of
conflicts of laws.
     11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     12. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.
     13. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. Except as otherwise specifically provided
herein, the rights of, and benefits payable to, Executive, Executive’s estate or
Executive’s beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, Executive, Executive’s estate or Executive’s
beneficiaries under any other employee benefit plan or compensation Agreement of
the Company, except as herein specifically provided.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

          SYSCO CORPORATION   EXECUTIVE
 
       
By:
       
 
       
 
       
Title:
       
 
       

3



--------------------------------------------------------------------------------



 



Exhibit A
Supplemental Performance-Based Bonus Agreement Between
Sysco Corporation and Executive
Fiscal 2008 Performance Goals

1.   Achieve Positive Results in Enterprise-Wide Goals (___%)

  •   Achieve sales growth of greater than ___%     •   Reduce cost per case by
more than ___cents per case     •   Achieve accident frequency of ___or less per
100 employees     •   Achieve a return on equity of at least ___%

2.   Develop Executive Leadership for Current and Future Needs (___%)   3.  
Improve Communications between Operating Companies and between Operating
Companies and the Corporate Office (___%)   4.   Contribute to the development
and execution of the strategy initiatives and implement effectively throughout
the enterprise. Executive/Senior Management team models a collaborative approach
in implementing strategy. (___%)

Note: Section 4(B) of the Plan allows the MIP Bonus to be increased or decreased
by up to 25%. The percentages in parentheses at the end of each item represent
the percentage points attributed to that particular goal included in the
aggregate 25% by which the MIP Bonus may be increased or decreased.

